



COURT OF APPEAL FOR ONTARIO

CITATION: Peoples Trust Company v. Rose of Sharon (Ontario)
    Retirement Community, 2014 ONCA 533

DATE: 20140707

DOCKET: C58130

Feldman, MacPherson and Cronk JJ.A.

BETWEEN

Peoples Trust Company

Applicant (Respondent)

and

Rose of Sharon (Ontario)
    Retirement Community

Respondent
    (Respondents)

APPLICATION
    UNDER section 243 of the
Bankruptcy and Insolvency Act
,

R.S.C. 1985, c
    B-3, as amended and under Section 101 of the
Courts of

Justice Act
,
    R.S.O. 1990, c. C-43

Justin Baichoo, for the appellant 2383431 Ontario Inc.

Clifton P. Prophet and Haddon Murray, for the respondent
    Peoples Trust Company

Lou Brzezinski, for the respondent Deloitte & Touche
    Inc. in its capacity as court-appointed Receiver of Rose of Sharon (Ontario)
    Retirement Community

Heard: July 4, 2014

On appeal from the judgment of Justice Ruth E. Mesbur of
    the Superior Court of Justice, dated December 13, 2013.

ENDORSEMENT

[1]

The appellant 2383431 Ontario Inc. (238) appeals from the Order of
    Mesbur J. of the Superior Court of Justice dated December 13, 2013.  The sole
    basis of the appeal is 238s claim that the motion judge erred by not granting
    an adjournment on the hearing date to enable 238 to consider its position and
    file material.

[2]

238 was an asignee of a second mortgage on the property.  It had assumed
    this position in September 2013, three months before the settlement hearing
    scheduled for December 13.  Its predecessor in title, IWOK, had participated in
    the receivership proceedings.

[3]

The appellant asserts that it had no notice of the December 13 hearing,
    that it only retained counsel a day before, and that the motion judge erred by
    not granting it an adjournment.

[4]

We do not accept this submission.  The decision to grant or refuse an
    adjournment is a discretionary one and is, therefore, entitled to deference on
    appellate review: see:
R. v. Wood
, 2005 CanLII 13779 (ONCA), at para.
    7.  We can see no basis for interfering with the motion judges decision to
    refuse 238s request for an adjournment.  Indeed, her reasoning on this issue,
    especially at paragraph 2, is entirely sound.

[5]

The appeal is dismissed.  The respondent Peoples Trust Company is
    entitled to its costs of the appeal fixed at $7000, inclusive of disbursements
    and HST.  No costs to the respondent Deloitte & Touche Inc.

K. Feldman J.A.

J.C. MacPherson J.A.

E.A. Cronk J.A.


